DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art known to the Examiner is listed on the attached PTO 892 and 1449 forms.  
With respect to the composition of Claim 1, US ‘965 discloses films with thicknesses that are an order of magnitude thicker than the film of Claim 3 and it would not have been obvious to modify the thickness of the film as the EMI shielding properties of the composite would be affected adversely.  
With respect to Claim 5, the Examiner notes the prior art liquid solvent requires the presence of additional compound added as a dispersant which is overcome by Applicant’s amendments to limit the dispersion media to the solvent only.
With respect to method Claim 6, none of the prior art discloses a process of recovering precipitated nanotube polymer complexes where the polymer is non-conjugated using a centrifuging and heating technique nor is there a suggestion in the art as to why this process would be selected. 
With respect to device claims 14-19, none of the prior art discloses making electrical devices from the composite claimed in Claim 1 nor would it have been obvious in view of the prior art as the prior art composite does not necessarily have the physical properties necessary to perform the functions of the electrical devices as claimed.  Further with regards to Claims 14-19 the Examiner notes that the prior art disclosure of an EMI shield would not anticipate or render obvious the antistatic coating of Claim 16 as the electrical properties of the articles would be different. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAISON P THOMAS whose telephone number is (571)272-8917. The examiner can normally be reached Monday to Friday, 9:00 am-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Harold Pyon can be reached on (571) 272-1498. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.P.T/Examiner, Art Unit 1762                                                                                                                                                                                                        

/jt/ 6/16/2022

/MARK KOPEC/Primary Examiner, Art Unit 1762